Citation Nr: 1235227	
Decision Date: 10/11/12    Archive Date: 10/17/12

DOCKET NO.  06-29 657	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California

THE ISSUES

1.  Entitlement to service connection for a bilateral ear disability. 

2.  Entitlement to service connection for a disability manifested by body aches. 


3.  Entitlement to service connection for a disability manifested by lightheadedness. 

4.  Entitlement to service connection for a disability manifested by dizziness. 

5.  Entitlement to service connection for a right leg disability. 

6.  Entitlement to an initial rating higher than 10 percent for cervical strain. 

7.  Entitlement to an initial rating higher than 10 percent for lumbar strain. 

8.  Entitlement to an initial rating higher than 10 percent for a jaw disability. 

9.  Entitlement to an initial rating for cognitive disorder higher than 30 percent before January 30, 2006, and an initial rating higher than 70 percent from January 31, 2006. 





REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1999 to October 2003. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in April 2004 of a Department of Veterans Affairs (VA) Regional Office (RO).  

In March 2010, the Board remanded the claims for additional development.  On the claims for increase, as the requested development has been completed, no further action is necessary to comply with the Board's remand directive.  Stegall v. West, 11 Vet. App. 268 (1998). 

On the claims of service connection for a bilateral ear disability, body aches, lightheadedness, dizziness, and a right leg disability, further procedural due process is needed and the claims are REMANDED to the RO via the Appeals Management Center in Washington, DC.




FINDINGS OF FACT

1.  From the effective date of service connection, cervical strain is manifested by flexion greater than 30 degrees; a combined range of motion greater than 170 degrees; muscle spasm not severe enough to result in an abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; no objective neurological abnormality; and no incapacitating episodes of at least two weeks, but less than 4 weeks during a 12 month periods.

2.  From the effective date of service connection, lumbar strain is manifested by flexion greater than 60 degrees; a combined range of motion greater than 120 degrees; muscle spasm not severe enough to result in an abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; no objective neurological abnormality; and no incapacitating episodes of at least two weeks, but less than 4 weeks during a 12 month period.

3.  From the effective date of service connection, the jaw disability is manifested by inter-incisal range of motion of 20 millimeter (mm) or less.

4. Before July 28, 2005, the cognitive disorder was productive of occupational and social impairment with reduced reliability and productivity.

5.  From July 28, 2005, the cognitive disorder is productive of occupational and social impairment with deficiencies in most areas, but total occupational and social impairment is not shown. 








CONCLUSIONS OF LAW

1.  From the effective date of service connection, the criteria for an initial higher than 10 percent for cervical strain have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5237 (2011).

2.  From the effective date of service connection, the criteria for an initial higher than 10 percent for lumbar strain have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5237 (2011).

3.  From the effective date of service connection, the criteria for an initial rating higher than 10 percent for a jaw disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.7, 4.150, Diagnostic Code 9999-9905 (2011).

4.  Before July 28, 2005, the criteria for an initial rating of 50 percent for cognitive disorder have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 8045-9304 (2011).

5.  From July 28, 2005, the criteria for an initial percent rating higher than 70 percent for cognitive disorder have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 8045-9304 (2011).

6.  From July 28, 2005, the criteria for initial rating higher than 70 percent for cognitive disorder have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 8045-9304 (2011).







The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are:  (1) veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).


On the claims for increase, whereas here, service connection has been granted and the initial disability ratings have been assigned, the claims of service connection have been more than substantiated, the claims have been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once the claims of service connection have been substantiated, the filing of a notice of disagreement with the RO's decision rating the disabilities does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and §3.159(b)(1) is no longer applicable in the claims for initial higher ratings for following the initial grant of service connection.  Dingess, 19 Vet. App. at 490; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim. The RO has obtained service treatment records, VA records, private medical records, and records of the Social Security Administration.  

The Veteran was afforded VA examinations in February 2004, in March 2006, May 2006, in July 2011, and in September 2011.  As the reports of the examination included a review of the Veteran's medical history and sufficient findings to rate the disabilities, the VA examinations are adequate, except for the findings for cervical strain and lumbar strain on VA examination in July 2011.  38 C.F.R. § 4.2; see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).
 





As for the findings for cervical strain and lumbar strain, on VA examination in July 2011, the VA examiner measured range of motion of the cervical and lumbar segments of the spine and stated that the Veteran was self-limiting range of motion as the Veteran exhibited much greater range of motion, when the Veteran was observed, sitting in the lobby and walking out of the facility.  The VA examiner stated that the credibility of the findings was so poor that the findings were invalid.

A Veteran has an obligation to cooperate in the development of evidence pertaining to his claim, and the failure to do so puts him at risk of an adverse adjudication based on an incomplete and underdeveloped record.  See Turk v. Peake, 21 Vet.App. 565, 570-71 (2008) (noting that a veteran is accountable for his willful failure to cooperate with VA in developing his claim and such conduct exposes a veteran to the possibility of an adverse finding of fact that can be overturned only by the Court's determination that the finding was clearly erroneous).  

In this case, it was evident to the VA examiner that the Veteran did not cooperate during the examination.  The Board therefore rejects the findings for range of motion of the cervical and lumbar spine.  As original claims, the Board will rate the disabilities based on the evidence of record.  38 C.F.R. § 3.655(b) and 38 C.F.R. § 3.160(b). 

Also, there is no evidence since the Veteran was last seen by, indicating a material change in the severity of the disabilities, and reexaminations are not warranted.  38 C.F.R. § 3.327(a).

As the Veteran has not identified any additional evidence pertinent to the claims and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Rating Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4. 

The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  







Evidentiary Standards

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and from the weight of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the weight or probative value of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Rating for a Disability of the Musculoskeletal System

Rating factors for a disability of the musculoskeletal system include functional loss. A disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. 



The functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Functional loss may also be due to weakness or atrophy.  38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995). 

The segments of the cervical and lumbar spine are considered groups of joints.  As for joints, the factors of disability reside in reductions of the joints normal excursion of movements in different planes.  Factors for considerations include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, atrophy of disuse, instability of station, disturbance of locomotion, interference with sitting and standing, and weight-bearing.  38 C.F.R. § 4.45; DeLuca, 8 Vet. App. at 206-07. 

Also with periarticular pathology, painful motion is factor to be considered. The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Rating Cervical Strain and Lumbar Strain 


A disability of the spine is rated under either the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Formula for Rating Intervertebral Disc Syndrome), whichever method results in the higher rating. 38 C.F.R. § 4.71a. 

Under the General Rating Formula, any associated objective neurologic abnormality is rated separately under an appropriate diagnostic code depending on the particular nerve or nerve group that is affected. 38 C.F.R. § 4.71a, Note (1). 




Under the Formula for Rating Intervertebral Disc Syndrome, the criteria for a 20 percent rating are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  An "incapacitating episode" is a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician. 38 C.F.R. § 4.71a, Note (1).

Rating Cervical Strain

In a rating decision in April 2004, the RO granted service connection for a cervical strain and assigned a 10 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5237, effective from October 21, 2003.

Under the General Rating Formula, which applies to Diagnostic Code 5237, for cervical strain, the criteria for the next higher rating, 20 percent rating, are forward flexion of the cervical spine greater than 15 degrees, but not greater than 30 degrees; or, where the combined range of motion of the cervical spine not greater than 170 degrees; or, where there is muscle spasm or guarding severe enough to result in an abnormal gait or spinal contours. 

For rating purposes, normal forward flexion of the cervical spine is 45 degrees, extension to 0 degrees, left and right lateral flexion to 45 degrees, and left and right lateral rotation to 80 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees. 

On VA examination in February 2004, the Veteran complained of neck pain, radiating into his shoulders and resulting in complete bed rest.  On testing range of motion of the cervical spine, forward flexion was to 45 degrees, extension was to 45 degrees, left and right lateral flexion were to 45 degrees, and left and right rotation were to 80 degrees.  There was pain at 30 degrees of flexion, extension, and lateral flexion and at 60 degrees of rotation. 


The combined range of motion was 340 degrees (45+45+45+45+80+80 = 340).

There were mild spasms, but not fatigue, weakness, lack of endurance, or incoordination.  The motor and sensory functions and the deep tendon reflexes of the upper extremities were normal.  X-rays were normal.  There was no radiation of pain with movement.

On VA examination in July 2011, forward flexion was to 20 degrees, extension was to 20 degrees, left lateral flexion was to 25 degrees, right lateral flexion was to 30 degrees, and left and right rotation were to 35 degrees.  There was also no ankylosis, abnormal spinal curvature, spasms, atrophy, guarding, tenderness, or weakness, and head position was normal.  Reflexes in the upper extremities were hyperactive, but sensation was normal and strength was normal.  Muscle tone was normal and there was no atrophy.

The examiner also reported that there were no incapacitating episodes.  The VA examiner stated that the Veteran seemed to be severely self-limiting on the range of motion for the cervical spine as the Veteran was clearing able to exhibit much greater range of motion when he sat in the lobby and when he walked out of the facility.  The VA examiner considered that the credibility of the ranges of motion was so poor that the results were invalid, and explained that a person with such limited range of motion would show obvious impairment outside of the setting of the examination. 

In September 2011 on VA examination, reflexes in the upper extremities were normal.  The sensory and strength examinations were normal.  Muscle tone was normal and there was no atrophy.







Under the General Rating Formula, on VA examination in February 2004, flexion was to 45 degrees and the combing range of motion was 340 degrees without further function loss due pain, weakness, fatigue, or incoordination.  As 45 degrees of flexion does not more nearly approximate or equate to flexion not greater than 30 degrees, the criteria for the next higher rating under the General Rating Formula based on limitation of flexion, considering functional loss due to pain, weakness, fatigue, incoordination, or lack of endurance, flare-ups, or painful movement under 38 C.F.R. §§ 4.40, 4.45, 4.59, have not been met.

And 340 degrees of combined range of motion does not more nearly approximate or equate to a combined range of motion not greater than 170 degrees, the criteria for the next higher rating under the General Rating Formula, considering functional loss due to pain, weakness, fatigue, incoordination, or lack of endurance, flare-ups, or painful movement under 38 C.F.R. §§ 4.40, 4.45, 4.59, have not been met. 

While the Veteran did experience pain, the pain did not rise to the level of flexion limited to 30 degrees or less, the criteria for the next higher rating.  See Mitchell v. Shineski, 25 Vet. App. 32, 43 (2011) (pain must affect some aspect of normal movement in order to constitute functional loss under 38 C.F.R. § 4.40). 

To this extent, the Board places greater weight on the objective findings of the examination than the Veteran's subjective complaints of pain.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202. 

While the Veteran had hyperactive reflexes, the neurological findings for motor and sensory function were normal on the VA examinations.  In the absence of objective neurologic abnormalities, a separate rating under 38 C.F.R. § 4.124a is not assignable. 






And there was no evidence of incapacitating episodes, namely, a period of acute signs and symptoms that require bed rest prescribed by a physician and treatment by a physician, having a total duration of at least 2 weeks, but less than 4 weeks during a 12 month period, the criteria for a rating higher than 20 percent under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes had not been met. 

As the minimum compensable rating for a disability of the cervical spine with painful motion is 10 percent, and as the disability is rated 10 percent, the minimum rating provision under 38 C.F.R. § 4.59 cannot be applied to the Veteran's advantage.  See Burton v. Shinseki, 25 Vet. App. 1 (2011) (painful motion under 38 C.F.R. § 4.59 requires a minimum rating for the specific joint). 

As for findings on the VA examination in July 2011, forward flexion was to 20 degrees, which would normally correspond to a 20 percent rating.  The VA examiner stated that the Veteran seemed to be severely self-limiting on the range of motion as the Veteran was clearing able to exhibit much greater range of motion outside of the setting of the examination and the VA examiner considered that the credibility of the ranges of motion was so poor that the results were invalid.   

Assessing the credibility of the finding of 20 degrees of flexion of the cervical spine, the Board rejects the finding as to the forward flexion and also rejects the finding for the combined range of motion of the cervical, which includes the finding for flexion, because the VA examiner considered the range of motion findings invalid because of the Veteran's movement outside of the setting of the examination, in which the Veteran exhibited much greater range of motion.  And there was otherwise no evidence of abnormal curvature of the cervical spine, no objective neurological abnormality, and no evidence of incapacitating episodes, having a total duration of at least 2 weeks, but less than 4 weeks during the appeal period. 




For these reasons, the Board finds that the preponderance of the evidence is against the claim for an initial rating higher than 10 percent for cervical strain at any time during the appeal period.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt standard of proof does not apply. 

Rating Lumbar Strain

In a rating decision in April 2004, the RO granted service connection for a lumbar strain and assigned a 10 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5237, effective from October 21, 2003. 

Under the General Rating Formula, which applies to Diagnostic Code 5237, for the lumbar strain, the criteria for the next higher rating, 20 percent, are forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; or, where the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, where there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

For rating purposes, normal forward flexion of the thoracolumbar spine is from 0 to 90 degrees, extension is from 0 to 30 degrees, left and right lateral flexion are from 0 to 30 degrees, and left and right lateral rotation are from 0 to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is to 240 degrees.  

On VA examination in February 2004, the Veteran complained of low back pain, radiating to the lower extremities, but a physician had not recommended bed rest.  There was no evidence of abnormal kyphosis or lordosis.  Posture and carriage were normal.  Gait was steady.  




On testing range of motion of the lumbar spine, forward flexion was to 80 degrees, extension was to 30 degrees, left and right lateral flexion were to 30 degrees, and left and right rotation were to 30 degrees.  There was pain at 80 degrees of flexion.  The combined range of motion was 230 degrees (80+30+30+30+30+30 = 230).

There were mild spasms, but not fatigue, weakness, lack of endurance, or incoordination.  The motor and sensory functions and the deep tendon reflexes of the lower extremities were normal.  There was no evidence of radiculopathy.  X-rays were normal. 

In April 2005, electromyography (EMG) ruled out L4 radiculopathy. 

Initially, the Board notes that at the March 2006 VA examination, it was opined that motor examination of the lower extremities was abnormal at 4/5.  It was also opined that sensory examination was abnormal.  However, this adverse symptomatology was attributed to the Veteran's separately service connected seizure disorder and therefore cannot support a claim for a separate rating for cervical spine radiculopathy. 

Therefore, despite the Veteran's claims regarding pain/tingling radiating into his legs and the treatment records that noted some loss of sensation, given the normal neurological findings at the VA examinations outlined above as well as the April 2005 EMG that ruled out L4 radiculopathy, the Board finds that the lumbar stain is not manifested by at least mild incomplete paralysis of the sciatic nerve.  38 C.F.R. §§ 4.124, 4.124a, Diagnostic Code 8520.  Therefore, a separate rating for adverse neurological symptomatology is denied.  This is true from October 21, 2003, and therefore further consideration of staged ratings is not warranted.  Fenderson, supra.





On VA examination in July 2011, forward flexion was to 50 degrees, extension was to 10 degrees, left and right lateral flexion were to 10 degrees, and left and right lateral flexion were to 30 degrees.  There was also no ankylosis, abnormal spinal curvature, spasms, atrophy, guarding, tenderness, or weakness.  The motor and sensory functions were normal.  The VA examiner stated that the Veteran seemed to be severely self-limiting on the range of motion for the cervical spine as the Veteran was clearing able to exhibit much greater range of motion when he sat in the lobby and when he walked out of the facility.  The VA examiner considered that the credibility of the ranges of motion was so poor that the results were invalid, and explained that a person with such limited range of motion would show obvious impairment outside of the setting of the examination. 

In September 2011 on VA examination, the sensory and motor examinations were normal.  Muscle tone was normal and there was no atrophy.

Under the General Rating Formula, on VA examination in February 2004, flexion was to 80 degrees and the combing range of motion was 230 degrees without further function loss due pain, weakness, fatigue, or incoordination.  As 80 degrees of flexion does not more nearly approximate or equate to flexion not greater than 60 degrees, the criteria for the next higher rating under the General Rating Formula based on limitation of flexion, considering functional loss due to pain, weakness, fatigue, incoordination, or lack of endurance, flare-ups, or painful movement under 38 C.F.R. §§ 4.40, 4.45, 4.59, have not been met.

And 230 degrees of combined range of motion does not more nearly approximate or equate to a combined range of motion not greater than 170 degrees, the criteria for the next higher rating under the General Rating Formula, considering functional loss due to pain, weakness, fatigue, incoordination, or lack of endurance, flare-ups, or painful movement under 38 C.F.R. §§ 4.40, 4.45, 4.59, have not been met. 






While the Veteran did experience pain, the pain did not rise to the level of flexion limited to 60 degrees or less, the criteria for the next higher rating.  See Mitchell v. Shineski, 25 Vet. App. 32, 43 (2011) (pain must affect some aspect of normal movement in order to constitute functional loss under 38 C.F.R. § 4.40). 

To this extent, the Board places greater weight on the objective findings of the examination than the Veteran's subjective complaints of pain.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202. 

In the absence of objective neurologic abnormalities, a separate rating under 38 C.F.R. § 4.124a is not assignable. 

And there was no evidence of incapacitating episodes, namely, a period of acute signs and symptoms that require bed rest prescribed by a physician and treatment by a physician, having a total duration of at least 2 weeks, but less than 4 weeks during a 12 month period, the criteria for a rating higher than 20 percent under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes had not been met. 

As the minimum compensable rating for a disability of the lumbar spine with painful motion is 10 percent, and as the disability is rated 10 percent, the minimum rating provision under 38 C.F.R. § 4.59 cannot be applied to the Veteran's advantage.  See Burton v. Shinseki, 25 Vet. App. 1 (2011) (painful motion under 38 C.F.R. § 4.59 requires a minimum rating for the specific joint). 

As for findings on the VA examination in July 2011, forward flexion was to 50 degrees, which would normally correspond to a 20 percent rating.  The VA examiner stated that the Veteran seemed to be severely self-limiting on the range of motion as the Veteran was clearing able to exhibit much greater range of motion outside of the setting of the examination and the VA examiner considered that the credibility of the ranges of motion was so poor that the results were invalid.   



Assessing the credibility of the finding of 50 degrees of flexion of the lumbar spine, the Board rejects the finding as to forward flexion and also rejects the finding for the combined range of motion of the lumbar spine, which includes the finding for flexion, because the VA examiner considered the range of motion findings invalid because of the Veteran's movement outside of the setting of the examination, in which the Veteran exhibited much greater range of motion.  And there was otherwise no evidence of abnormal curvature of the lumbar spine, no objective neurological abnormality, and no evidence of incapacitating episodes, having a total duration of at least 2 weeks, but less than 4 weeks during the appeal period. 

For these reasons, the Board finds that the preponderance of the evidence is against the claim for an initial rating higher than 10 percent for lumbar strain at any time during the appeal period.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt standard of proof does not apply. 

Rating the Jaw 

In a rating decision in April 2004, the RO granted service connection for a jaw disability and assigned a 10 percent rating under 38 C.F.R. § 4.150, Diagnostic Code 9999-9905, effective from October 21, 2003. 

Under 38 C.F.R. § 4.150, Diagnostic Code 9999-9905, limited temporomandibular articulation is rated 10 percent when the inter-incisal range of motion is limited from 31 to 40 mm.  The criterion for a 20 percent rating is limited temporomandibular articulation from 11 to 20 mm.  When lateral excursion is limited from 0 to 4 mm, a 10 percent rating is assigned.  Under Diagnostic Code 9905, the rating for limited inter-incisal movement is not to be combined with a rating for limited lateral excursion.






In February 2004, on VA dental examination, the Veteran complained of occasional pain when eating and shaving.  He also reported that he occasionally used an oral spacer.  On examination, inter-incisal range of motion was 34 mm and lateral excursion range of motion was 4 mm on the right and 6 mm on the left.  The Veteran had tenderness on the masseter muscles.  There was no tenderness or clicking on opening and closing either the right or left temporomandibular joint.  There was also no deviation from the midline on opening and closing.  X-rays were normal.  

In August 2011 on VA dental examination, the Veteran complained of pain, which increased twice a month.  On examination, inter-incisal range of motion was 32 mm and lateral excursion range of motion was 8 mm on the right and 10 mm on the left.  

Inter-incisal range of motion of 34 mm and 32 mm do not more nearly approximate or equate to limitation of inter-incisal range of motion between 11 to 20 mm, for the next higher rating, considering functional limitations due to pain and the other factors identified in 38 C.F.R. §§ 4.40, 4.45.  

In this case, under Diagnostic Code 9905, a separate rating for lateral excursion is not permitted when there is a 10 percent rating for limitation of inter-incisal range of motion and there is no rating higher than 10 percent for limitation of lateral excursion.

Rating Cognitive Disorder 

In a rating decision in April 2004, the RO granted service connection for a cognitive disorder and assigned a 30 percent rating under 38 C.F.R. § 4.130, Diagnostic Code 8045-9304 effective from October 21, 2003.  In a rating decision in June 2006, the RO increased the rating to 70 percent rating under Diagnostic Code 8045-9304, effective from January 31, 2006.





The criteria for the next higher rating, 50 percent, are occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbance of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9432-9434.

The criteria for the next higher rating, 70 percent, are occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

The criteria for the next higher rating, 100 percent, are total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  






The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  All symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment are to be considered.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43. (2002). 

The Veteran has several service-connected disabilities due to a traumatic brain injury, which have been rated separately.  And VA health-care professionals have been able to distinguish the symptoms of cognitive disorder from the other service-connected disabilities. 

A Rating before July 28, 2005

In February 2004 on VA psychiatric examination, the Veteran stated that he was married and he had four children.  The Veteran stated that he had not worked since leaving military service, excepting for one day at his pre-service job managing a store.  The Veteran also stated that he did not receive any psychiatric treatment and that he spent his days helping at home with his children.  

On examination, the Veteran could only recall two of three items after a limited time.  The Veteran was described as neatly dressed, pleasant, and relaxed.  His thought process was coherent with no loose associations.  He did not have hallucinations, delusions, or bizarre ideation. His mood was calm and he denied being depressed.  His speech was normal.  The Veteran was oriented.  Concentration was not impaired.  The VA examiner stated that the Veteran was unemployable because of the residuals of a traumatic brain injury, not just cognitive impairment and the cognitive disorder did not affect his social relationship.  The Global Assessment of Functioning (GAF) score was 70. 






Private medical records in June 2004 show that the Veteran complained of forgetfulness and difficulties expressing himself and comprehending.  The Veteran did state that he managed the household finances and stayed organized by keeping a list.  The Veteran stated that he continued to live with his family and remained unemployed.  The Veteran stated he and his family attended church.  The Veteran stated that he spent his day on the computer and helping around the house.  

The Veteran was described as appropriately groomed.  He spoke at a normal rate. His mood was neutral and his affect was congruent.  Psychological testing showed average intellectual functioning with deficiencies in processing speed and certain attention skills.  As for memory, the Veteran had low average learning and reduced retention and mild forgetfulness, suggestive of mild generalized cerebral dysfunction.  

In July 2004, on the basis of the above findings, it was recommended that the Veteran not return to school. 

VA records from 2003 to 2005 show that the Veteran's symptoms included decreased concentration and attention.  The Veteran continued to live with his wife and children and he was not employed.  In August 2004, the Veteran's cognitive impairment was described as mild. 

On the evidence of record, considering the service-connected cognitive disorder only, the symptoms of decreased concentration, attention, and memory more nearly approximate or equate to the criteria for the next higher rating, 50 percent, that is, occupational and social impairment with reduced reliability and productivity due to such symptoms as impairment of short-term memory and impaired abstract thinking, and difficulty in maintaining effective work relationships.  38 C.F.R. § 4.130, Diagnostic Code 9432-9434. 





Although the Veteran had symptoms of decreased concentration, attention, and memory, both the Veteran's private and VA healthcare providers characterized the impairment as mild.  And the GAF score of 70 by VA examination is consistent with mild symptoms.  While the record showed that the Veteran had not worked after service, except for one day, his unemployability was caused by a combination of service-connected disabilities due to traumatic brain injury, and the Veteran has been rated total disabled for compensation based on individual unemployability since October 2003.  

Overall the symptoms of decreased concentration, attention, and memory, do not more nearly approximate or equate to occupational and social impairment with deficiencies in most area, such as work, family relations, judgment, thinking or mood, the criteria for the next higher rating, 70 percent rating, before July 27, 2005.  

A Rating from July 28, 2005

On July 28, 2005, VA provided the Veteran with a neuropsychological examination.  The examination took place over three sessions on separate days.  The Veteran complained of increasing memory problems and difficulty understanding what he read.  He complained of irritable.  He stated that he lived with his family and that he was not work.  

On examination, the Veteran had difficulty responding to questions indicating that his memory had deteriorated.  He was unable to provide specific dates from his past despite giving his best effort.  He was described as casually dressed, well-groomed, polite, oriented, and alert.  He spoke clearly.  His mood and affect were appropriate.  His though content was normal.  Testing showed a significant decline in speed of information processing, an increase in depression, and declines in language fluency and cognitive functioning, such as attention and concentration, nonverbal memory, and gross motor function.  




The VA examiner state that the Veteran exhibited considerable cognitive deficits with a moderate decline over three years and with significantly impact on employability, resulting in considerable difficulties in obtaining and maintaining employment.  The GAF score was 35.

In May 2006 on VA examination, the Veteran complained of problems with memory and with concentration.  The Veteran was living with his family and he was not working.  On examination, the scored 25 of 30 on mental status examination.  The Veteran's short term memory was described as poor.  Long term memory was impaired but still at 85 percent.  The Veteran showed some anxiety.  He was well-dressed.  His mood was average.  His thought process was clear and organized.  His speech was normal.  He denied homicidal or suicidal ideation, depression, anger, ritualistic behavior, and impaired impulse control.  The VA examiner stated that the Veteran was not competent to manage his finances due to poor memory.  The GAF score was 40.  The VA examiner stated that the Veteran could not function properly on any level due to short term memory impairment and seizures.

In July 2011 on VA psychiatric examination, it was noted that the Veteran divorced in 2010 but had custody of his children more than 55 percent of the time.  He described his relationship with his siblings and parents as good.  Psychiatric testing was inconsistent with the findings during the interview.  The test scores suggested dementia, but the Veteran appear confused or disoriented.  The VA examiner concluded that the testing was not reliable.  The GAF score was 60 based on the Veteran's relationship with his four children and that he had custody for 55 percent of the time. 

On VA examination in September 2011, the Veteran complained of mild memory impairment, but there was no objective evidence on testing.  Moreover, he was alert, his judgment was normal, his social interaction was appropriate, he was oriented, and he was able to communicate.  



Neuropsychological testing was deemed unreliable because of his effort was significantly below expectation.  The examiner concluded that given the above he could not determine the degree of the Veteran's valid cognitive impairment.  It was thereafter noted that the Veteran was managing his daily activities independently, including caring for his four children, and he denied any current social and occupational difficulties.  The Veteran could manage his own finances.  The GAF score was 70.

The record shows that in July 2005 there was evidence of an increase in cognitive impairment due to difficulties with attention, memory, and concentration.   On the evidence of record, considering the service-connected cognitive disorder only, the symptoms of decreased attention, memory, and concentration more nearly approximate or equate to the criteria for the next higher rating, 70 percent, that is, occupational and social impairment with deficiencies in most areas.

But total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name is not shown.  

And the symptoms of decreased attention, memory, and concentration do not otherwise more nearly approximate or equate to total occupational and social impairment. In summary, the preponderance of the evidence is against a rating higher than 70 percent from July 28, 2005.  And the benefit-of-the-doubt standard of proof under 38 U.S.C.A. § 5107(b) does not apply. 







Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether a claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating. 

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is encompassed by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required. Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366  (Fed. Cir. 2009). 

Here, the rating criteria reasonably describe the disability levels and symptomatology, regarding range of motion of the cervical and lumbar segments of the spine and of the jaw, considering functional loss due to pain, and symptoms of cognitive disorder, including decreased memory, attention and concentration.          In other words, the Veteran does not experience any symptomatology not already encompassed in the rating criteria and the assigned schedular ratings are therefore adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1). 







Total Disability Rating for Compensation based on Individual Unemployability

Before March 31, 2005, the Veteran was rated totally disabled for compensation based on individual unemployability.  Since March 31, 2005, the Veteran has a 100 percent schedular rating.  But see Rice v. Shinseki, 22 Vet. App. 447 (2009) (in a claim for increase, where the Veteran expressly raises a claim for a total disability rating on the basis of individual unemployability or the claim is reasonably raised by the record, the claim is not a separate claim, but a part of a claim for increase).


ORDER

An initial rating higher than 10 percent for cervical strain is denied.

An initial rating higher than 10 percent rating for lumbar strain is denied.

An initial rating higher than 10 percent for a jaw disability is denied.

An initial rating of 50 percent for cognitive disorder before July 28, 2005, is granted, subject to the law and regulations, governing the award of a monetary benefit.

An initial rating of 70 percent for cognitive disorder from July 28, 2005, is granted, subject to the law and regulations, governing the award of a monetary benefit.

An initial rating higher than 70 percent for cognitive disorder from July 28, 2005, is denied.





REMAND

As for the claims of service connection for a bilateral ear disability, body aches, lightheadedness, dizziness, and a right leg disability, in its remand in March 2010, the Board, in part, requested records from the Social Security Administration and directed that the Veteran be afforded VA examinations.  The records of the Social Administration have been obtained and the VA examinations were conducted. 

But the additional evidence was not addressed in the supplement statement of the case issued in October 2011.  

As there is no record that the Veteran has withdrawn the appeal as to the claims, and to ensure procedural due process, the claims of service connection are 
REMANDED for the following action:

Adjudicate the claims of service connection for a bilateral ear disability, body aches, lightheadedness, dizziness, and a right leg disability.  If any benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


